PER CURIAM.
We reverse the adjudication and sentence for violation of probation of appellant, Alan Silverman. There was not a founded suspicion for the stop of the vehicle in which appellant was a passenger. Appellant argues that simply because the vehicle in which he was a passenger was in an area where burglaries frequently occurred would not constitute grounds for a legal stop or detention. We agree. See State v. Beja, 451 So.2d 882 (Fla. 4th DCA 1984), cause dismissed sub nom, State v. Lennon, 469 So.2d 750 (Fla.1985); see also Abraham v. State, 532 So.2d 91, 92 (Fla. 4th DCA 1988) (driving out of closed business parking lot in early morning hours before dawn and picking up another person in the area is not grounds for “founded suspicion”). Further, appellant, as a passenger had standing to contest the legality of the stop. See, e.g., Nelson v. State, 578 So.2d 694, 695-96 (Fla.1991).
REVERSED AND REMANDED.
GLICKSTEIN, C.J., HERSEY, J., and DOWNEY,' JAMES C., Senior Judge, concur.